           Case 2:20-cv-01809-JCM-BNW Document 21
                                               22 Filed 07/15/21
                                                        07/20/21 Page 1 of 5




     Sameena S. Majeed, Chief
 1 Megan K. Whyte De Vasquez, Acting Deputy Chief
 2 Noah Sacks, Trial Attorney
     United States Department of Justice
 3   4 Constitution Square
     150 M St., NE Suite 800
 4   Washington, DC 20530
     Tel: (202) 305-1901
 5   Fax: (202) 514-1116
 6   noah.sacks@usdoj.gov

 7 Christopher Chiou, United States Attorney
 8 Holly A. Vance, Assistant United States Attorney
   400 South Virginia St., Suite 900
 9 Reno, Nevada 89501
   Tel: (775) 784-5438
10 Fax: (775) 784-5181
   holly.a.vance@usdoj.gov
11
12 Attorneys for Plaintiff United States of America
13
14
                                         United States District Court
15
                                                 District of Nevada
16
     United States of America                           Case No.: 2:20-cv-01809-JCM-BNW
17
18                         Plaintiff
                                                        Joint Stipulation to Stay Proceedings
19                  v.

20 Las Vegas Jaycees Senior Citizens Mobile
     Home Community, Newport Pacific Family
21 of Companies and Sherry Polley-Tompkins
22
23                         Defendants

24
25
26          Pursuant to Federal Rule of Civil Procedure 16, Local Rule of Civil Procedure 7-1, and this

27 Court’s January 12, 2021 Scheduling Order, Plaintiff United States of America and Defendants Las
28
     Joint Stipulation to Stay Proceedings - 1
           Case 2:20-cv-01809-JCM-BNW Document 21
                                               22 Filed 07/15/21
                                                        07/20/21 Page 2 of 5




     Vegas Jaycees Senior Citizens Mobile Home Community, Newport Pacific Capital Company, Inc.
 1
 2 and Sherry Polley-Tompkins (“Defendants”) (collectively, the “Parties”) respectfully request this
 3 Court to enter a stay of all proceedings and deadlines, including the discovery deadline, until August
 4 31, 2021, in order to allow the Parties to continue to focus on settling the case. There is good cause
 5 to grant the requested stay.
 6
            In support of this joint motion, the Parties submit:
 7
            1)      This case was filed on September 29, 2020. On January 12, 2021, the Court entered a
 8
     scheduling order, which provided for, among other things, a discovery period ending on July 23,
 9
10 2021. See Dkt. No. 14. Since that time, the Parties have engaged in discovery.
11          2)      Recently, the Parties have engaged in settlement discussions. Currently, the Parties

12 are close to reaching a settlement that will resolve all claims.
13          3)      Because the Parties are close to an agreement on settlement, they have agreed to stay
14
     discovery and the other deadlines in the case to focus on settlement and conserve the Court’s and the
15
     Parties’ resources.
16
            4)      Courts have broad discretion to stay proceedings for a limited time. See Landis v. N.
17
18 Am. Co., 299 U.S. 248, 254-55 (1936); Dependable Highway Exp., Inc. v. Navigators Ins. Co., 498
19 F.3d 1059, 1066 (9th Cir. 2007); Bank of Am., N.A. v. One Queensridge Place Homeowners' Ass'n,
20 Inc., No. 213CV01221GMNNJK, 2016 WL 5745129, at *1 (D. Nev. Aug. 29, 2016); see also Coker
21
     v. Dowd, No. 2:13-CV-0994-JCM-NJK, 2013 WL 12216682, at *1 (D. Nev. July 8, 2013) (granting
22
     60-day stay of scheduling order deadlines to “facilitate ongoing settlement negotiations”); Fed. R.
23
     Civ. P. 16(b)(4) (a scheduling order may be modified for good cause and with the Court’s consent).
24
            5)      This stipulation is filed in good faith and not for the purpose of delay.
25
26          6)      The Parties have not previously requested a stay from the Court.

27
28
     Joint Stipulation to Stay Proceedings - 2
           Case 2:20-cv-01809-JCM-BNW Document 21
                                               22 Filed 07/15/21
                                                        07/20/21 Page 3 of 5




            7)      Because a trial date has not been set, a stay will not interfere with the Court’s trial
1
2 calendar or prejudice the Parties.
3           8)      If the matter is not concluded by August 31, 2021, the Parties will file a notice with

4 the Court apprising it of the status of settlement discussions or seeking to lift the stay.
5           For the above reasons, the Parties respectfully request this Court stay the proceedings and
6
     deadlines in this matter until August 31, 2021.
7
8
       Dated: July 15, 2021
9
10
       CHRISTOPHER CHIOU                                   SAMEENA S. MAJEED
11     Acting United States Attorney                       Chief
                                                           Housing and Civil Enforcement Section
12
                                                             /s/ Noah D. Sacks
13     HOLLY A. VANCE                                      MEGAN K. WHYTE DE VASQUEZ
14     Assistant United States Attorney                    Acting Deputy Chief
       United States Attorney’s Office                     NOAH D. SACKS
15     400 South Virginia St., Suite 900                   Trial Attorney
       Reno, Nevada 89501                                  Housing and Civil Enforcement Section
16     Tel: (775) 784-5438                                 Civil Rights Division
       Fax: (775) 784-5181                                 U.S. Department of Justice
17                                                         4 Constitution Square
18                                                         150 M St., NE Suite 800
                                                           Washington, DC 20530
19                                                         Tel: (202) 305-1901
                                                           Fax: (202) 514-1116
20                                                         noah.sacks@usdoj.gov
21
                                                           Attorneys for Plaintiff
22                                                         United States for America

23
24
25
26
27
28
     Joint Stipulation to Stay Proceedings - 3
           Case 2:20-cv-01809-JCM-BNW Document 21
                                               22 Filed 07/15/21
                                                        07/20/21 Page 4 of 5




         Dated: July 15, 2021                    KroescheSchindler LLP
1
                                                 By:   /s/ Lindley P. Fraley
2                                                         Eric J. Schindler (pro hac vice)
3                                                         Lindley P. Fraley (pro hac vice)
                                                          Attorneys for Defendants Las Vegas
4                                                         Jaycees Senior Citizens Mobile Home
                                                          Community Corporation, Newport
5                                                         Pacific Capital Company, Inc., and
                                                          Sherry Polley-Tompkins
6
7
8
         Dated: July 15, 2021                    Payne & Fears LLP
9
                                                 By:   /s/ Sarah J. Odia
10                                                        Sarah J. Odia
                                                          Attorneys for Defendants Las Vegas
11                                                        Jaycees Senior Citizens Mobile Home
                                                          Community Corporation, Newport
12
                                                          Pacific Capital Company, Inc., and
13                                                        Sherry Polley-Tompkins

14
15                                                 IT IS SO ORDERED.
16              July 20, 2021
         Dated:____________                        ______________________
17                                                 JAMES C. MAHAN
                                                   United States District Judge
18
19
20
21
22
23
24
25
26
27
28
     Joint Stipulation to Stay Proceedings - 4
           Case 2:20-cv-01809-JCM-BNW Document 21
                                               22 Filed 07/15/21
                                                        07/20/21 Page 5 of 5




1
                                       CERTIFICATE OF SERVICE
2
            I hereby certify that on July 15, 2021, I served a copy of the foregoing document entitled
3 Joint Stipulation to Stay Proceedings to the counsel for all parties via ECF.
4                                                               By:     s/ Noah Sacks
                                                                        Noah Sacks
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Joint Stipulation to Stay Proceedings - 5
